UNITED STATES DISTRICT COURT F I L E D

FoR THE DISTRICT oF coLUMBIA JUL 2 0 mm

Clerk, U.S. Dist_rict & Bankruptcy

INTERNATIONAL INTERNSHIPS Courts for the D¢strict of Co|umbla
PROGRAMS,

Plaintiff,
civil case No. 10-1234 (RJL)
v.

JANET NAPOLITANO, et. al,

MEMORAN PINION

(Julylsr 2011) [#10]

On October 5, 2010, Plaintiff International Internship Programs ("IIP" or

€\/\/%/\JSS%/\./\J

Defendants.

"plaintiff") filed suit against the Secretary of the U.S. Department of Homeland Security,
Janet Napolitano ("the Secretary"); the Director of the U.S. Citizenship and Immigration
Services (the "USCIS Director" ); the Chief of the USCIS Adrninistrative Appeals
Office; the Director of the Vermont Services Center (the "Vermont Director"); the
USCIS; the Attorney General of the United States; and the United States (collectively,
"defendants"), alleging violations of (among other things) the Administrative Procedure
Act ("APA"), 5 U.S.C. § 551 (2006), et seq. Am. Compl., Oct. 5, 2010 [Dkt. #6]. After
amending its complaint a second time,l plaintiff filed a Motion for Temporary
Restraining Order and/or Preliminary injunctive Relief ("Mot. For TRO/PI"). Mot. For

TRO/PI, Dec. 3, 2010 [Dkt. #10]. Three days later, this Court denied plaintiffs request

’ Second Am. Compl., Dec. l, 2010 [Dkt. #9].
1

for a TRO, converted the motion into one seeking only a preliminary injunction, and set a
date to hear argument. See Civ. Case. No. 10-1234, Minute Order, Dec. 6, 2010. The
parties briefed the motion and this Court heard argument from both sides on December
21, 2010. See Civ. Case. No. 10-1234, Minute Order, Dec. 21, 2010. At the close ofthe
hearing, the Court invited each side to submit supplemental pleadings. Each side did so.
See Pl.’s Supp. Mem. In Supp. of Mot. For Prelim. Inj. Relief ("Pl.’s Supp. Mem."), Jan.
13, 2011 [Dkt. #20]; Def.’s Supp. Mem. In Opp’n to Pl.’s Mot. For Prelim. Inj., Jan. 13,
2011 [Dkt. #19]. Now before the Court is plaintiff’s Motion For Preliminary injunctive
Relief ("Pl.’s Mot. For PI") [Dkt. #10]. Upon review of the pleadings, the supplemental
pleadings, oral argument, the entire record, and the applicable law, plaintiffs motion is
DENIED.
BACKGROUND

I. Intemational Internship Program

The Intemational Internship Program ("IIP" or "plaintiff") is an I.R.C. § 501(0)(3)
non-profit corporation which has, for the last thirty years, sponsored a cultural exchange
program in which visitors from Japan, Korea, Thailand, and China visit the United States
and participate in a program which includes an internship component. Second Am.

Compl. 1111 6, 44. In short, IIP recruits nonresident alien visitors,z applies for and secures

2 IIP refers to aliens as "cultural exchange visitors." See Second Am. Compl. 11 42.

2

Q-l cultural visas3 for the participants, places the aliens in internships with "host
schools," and monitors each participant’s internship with the host school. Am. Compl. 1111
44-64. The program, as well as the intemship, typically last for an academic "semester"
- that is, fall, spring, or summer. See Second Am. Compl. 1111 72, 85. Interns pay from
$5,400 to $8,600 to participate in the program/1 In addition to an internship, IIP provides
a $100 per-month stipend to each intern, plus $200 per month to a host family that
provides the intern with board, meals, and other incidentals. Second Am. Compl. 11 87;
Pl.’s Mot. For PI at 4 (citing ‘l[ 115). lmportantly, participants are not paid for their work
as interns at the various host schools. Second Am. Compl. 11 43.

The allure of IIP’s program ~ and its unique offering - is, of course, its ability to
secure a Q-l visa for each of its participant aliens. If IIP is unable to obtain a visa for one
of its participants for any reason, however, IIP’s programmatic offerings become moot
since the nonresident alien will not be permitted to enter the United States as a cultural
visitor. Thus, IIP’s ability to secure Q-l visas is critical to its long-term economic

viability.

3 Q-1 visas authorize entry into the United States for cultural exchange visitors who

meet certain statutory and regulatory qualifications See 8 U.S.C. § 110l(a)(l5)(Q), 8
C.F.R. § 214.2(q)(2010) (statute and regulation governing "Q-l" visas).

" See also USCIS Notice of Action, Defs.’ Opp’n, Ex. l, at 3. Plaintiff contends
that these monies are paid to IIP’s U.S. affiliate in the participant’s home country, and not
to the U.S. non-profit corporation which is a plaintiff in this litigation. Pl. Resp. to RFE,
Defs.’ Opp’n, Ex. 2 at 4.

II. Statutory and Regulatory Requirements For Q-l Visas

This action arises from the USCIS Vermont Service Center’s November l6, 2010
denial of plaintiffs petition for eleven Q~l visas for its 2010-2011 cultural exchange
program. Pl.’s Supp. Mem. at 4; Pl.’s Mot. For PI at 4.5 To procure a Q-l visa, a U.S.
employer must simultaneously petition USCIS for Q-l status for the individual named in
the petition, and for approval for the employer’s international cultural exchange program.
8 C.F.R. § 2l4.2(q)(3)(i) (2010). To gain approval of its cultural exchange program, the
employer must also demonstrate three elements: (1) "accessibility to the public" such that
"the American public, or a segment of the public sharing a common cultural interest, is
exposed to aspects of a foreign culture as part of a structured program"; (2) a cultural
component "which is an essential and integral part of the intemational cultural exchange
visitor’s employment or training"; and (3) a work component which "may not be
independent of the cultural component of the intemational cultural exchange program."
la’. § 214.2(q)(3)(iii). Critical to this work component is the employer’s "financial ability
to remunerate the participant(s)" and its obligation to "offer the alien(s) wages and
working conditions comparable to those accorded local domestic workers similarly
employed." Ia’. § 2l4.2(q)(4)(i)(D), (E) (emphasis added); see also Pl.’s Mot. For PI at 4;

Defs.’ Opp’n at 3-4.

5 See Def.’s Mem. In Opp’n to Pl.’s Mot. For a Prelim. Inj. ("Def.’s Opp’n), Dec.

16, 2010, at 3 [Dkt. #14] (detailing the complete back-and-forth between IIP and USCIS).

4

III. USCIS Review of IIP’s Visa Petitions

USCIS denied plaintiffs petition because (among other reasons) IIP did not prove
that its program satisfied the work component required for Q-l visa approval, and
specifically failed to satisfy the 8 C.F.R. § 214.2(q)(4)(i)(D) obligation to offer "wages
and working conditions comparable to those accorded local domestic workers similarly
employed." See USCIS Notice of Action, Defs.’ Opp’n, Ex. 1, at 2-3. In sum, USCIS
determined that "[t]he record does not provide information regarding an appropriate
salary or wage that will be provided to the beneficiaries." Ia’. at 2. USCIS noted that
IIP’s petition "d[id] not adequately address the work eomponent," ia’. at 3, and concluded
that "[i]n truth, the IIP is not actually paying the participant. Rather, the participant is
paying IIP to participate in the program . . . . it does not appear that the participants will
be receiving a livable wage while working as cultural ambassadors at the host schools."
Ia’. at 2. USCIS requested further documentation from IIP showing that "you are in fact
paying the participants and that they are not paying you for the experience," ia’. at 3, and
plaintiff responded by letter on October 29, 2010. See Pl.’s Response to RFE, Defs.’
Opp’n, Ex. 2 at 1.

Plaintiff now contends that the USCIS Vermont Service Center’s denial was not
based on "any evidence, much less substantial evidence." Pl.’s Mot. For PI at 7. As a
result, plaintiff seeks injunctive relief, contending that IIP is likely to prevail on the
merits and in the meantime will suffer irreparable injury if injunctive relief is denied by

this Court. Ia’.

ANALYSIS
I. Standard of Review
The factors a court must weigh in deciding whether to grant a preliminary

injunction are familiar: (1) whether the plaintiff has a substantial likelihood of success on
the merits; (2) whether the plaintiff would suffer irreparable injury in the absence of
injunctive relief; (3) whether the requested injunction would not substantially injure other
interested parties; and (4) whether the requested injunction would further the public
interest. Srnoking Everywhere, Inc. v U.S. Food & DrugAa'min., 680 F. Supp. 2d 62, 66
(D.D.C. 2010) (citing Ark. Dairy Co-op. Ass ’n, Inc. v. U.S. Dep ’t of Agric., 573 F.3d 815,
821 (D.C. Cir. 2009)) (intemal quotations omitted). The party seeking an injunction
bears the burdené of demonstrating that relief is warranted, although the moving party
"need not prevail on every factor." Smokz`ng Everywlzere, Inc., 680 F. Supp. 2d at 66. A
preliminary injunction is, however, an "extraordinary and drastic remedy." See RCM
Techs., Inc. v. Beacon Hill Stajj'z`ng Grp., LLC, 502 F. Supp. 2d 70, 72-73 (D.D.C. 2007)
(citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). Indeed, "[a] preliminary
injunction is an extraordinary remedy never awarded as of right. In each case, courts

must balance the competing claims of injury and consider the effect of granting or

° Defendants argue that because plaintiff seeks to change (rather than to preserve)
the status quo "through action," plaintiff seeks a mandatory injunction and must make, as
a result, a "clear showing" that injunctive relief is necessary. In re Navy Chaplaincy,
516 F. Supp. 2d 119, 123 (D.D.C. 2007); see also Def.’s Opp’n at 5 n.l (citing cases for
and against a heightened standard). This Court need not reach the issue of heightened
standards, however, because - as explained below - plaintiff does not meet even the basic
standard for injunctive relief.

withholding the requested relief." Winter v. Nat. Res. Def Council, Inc., 129 S. Ct. 365,
376 (2008) (intemal citations and quotations omitted). Unfortunately, plaintiff fails to
satisfy any of the four factors necessary to grant injunctive relief.

II. Plaintiff Does Not Demonstrate That Injunctive Relief ls Warranted.

At first blush, it appears that plaintiff seeks injunctive relief in the form of an order
from this Court directing USCIS to immediately approve IIP’s visa petition.7 Upon
closer inspection, however, it is clear that even if plaintiff could prevail on the merits -
which are not currently in play - this Court could not provide the relief it seeks. See
Defs.’ Opp’n at 2. Indeed, even if this Court were to determine that USCIS made an
error of law, the appropriate remedy would be a remand back to the agency. County of
Los Angeles v. Shalala, 192 F.3d 1005, 1011 (D.C. Cir. 1999); see also Defs.’ Opp’n at
5-6. In light of these facts, plaintiff backpedals in its Supplemental Motion and
ultimately acknowledges that "this Court . . . cannot order that a visa be either approved
or issued." Pl.’s Supp. Mot. at 2. Clarifying its requested relief, plaintiff now asks this
Court to "require the Verrnont Service Center to authorize the consular office to consider
whether a visa should issue"_a request that amounts to a nuanced half-step away from
plaintiffs original position. See id. at 2 (emphasis added). Assuming arguendo that such
an order is issuable by this Court, IIP, nevertheless, still fails to demonstrate that

injunctive relief is warranted. How so?

7 Indeed, IIP attached a proposed order to its Motion for Preliminary Injunction
requesting this exact remedy. See Pl.’s Mot. For PI, Proposed Order at 1.

7

A. Plaintiff Does Not Show A Likelihood of Success on the Merits.

Plaintiff s underlying suit seeks relief under the APA, which requires a court to set
aside final agency action it finds to be "arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law." 5 U.S.C. § 706(2)(A). Although review of
plaintiffs request for injunctive relief must be conducted under one particular standard,
the standard of review for evaluating agency action of this kind is quite different and
must be employed in evaluating plaintiff s likelihood of success on the merits.

Judicial review of USCIS’ construction of the Q-l visa statute and the application
of its relevant regulations, see 8 U.S.C. § ll0l(15)(Q); 8 C.F.R. § 2l4.2(q)(3)(iii), must
be accorded due deference under Chevron, U.S.A., Inc. v . Nat. Res. Def Council, Inc.,
467 U.S. 837 (1984).8 Such deference is appropriate here, of course, because USCIS
interpreted and applied the relevant statutory and regulatory provisions to form the basis
of its decision to deny plaintiffs Q-l visa petition. See Smoking Everywhere, 680 F.

Supp. 2d at 68-69 (citing Citizens Exposing T ruth About Casinos v. Kempthorne, 492

8 Plaintiff inexplicably contends that Chevron deference should not be conferred on
USCIS because (1) the relevant statutes and regulations (and thus the Congressional
intent) are clear and (2) the U.S. Department of Labor ("DOL") - not the USCIS - is
responsible for determining the wages and working conditions of U.S. workers. Pl.’s
Supp. Mot. at 9-10. Plaintiff s first claim, for which it offers no explanation or legal
support, see Pl.’s Reply at 6, is conclusory and wholly unpersuasive. Plaintiffs second
contention categorically fails because Congress specifically conferred regulatory
authority to DHS (and thus to its departmental component USCIS), not DOL. See 8
C.F.R. § 214.2(q)(1)(iii)(2010) (conferring authority over international cultural exchange
programs to the U.S. Attomey General); Nonimmigration Classes, Int’l Cult. Exch.
Visitors, Q Classification, 57 Fed. Reg. 55056, 55059 (Nov. 24, 1992) (final rule); see
also 8 C.F.R.§ 1.1 (2011) (references in 8 C.F.R. § 214 to "the Service" or to "the
director" now refer to USCIS and its officials).

8
F.3d 460, 466 (D.C. Cir. 2007) (Chevron deference applies in the absence of formal
rulemaking or adjudication when agency action has the force of law)).

In the first step of a Chevron analysis, the Court assesses "whether Congress has
directly spoken to the precise question at issue." Chevron, 467 U.S. at 842. Suffice it to
say that although Congress raised the issue of the conditions of, and wages due to,
nonimmigrant aliens participating in cultural exchanges, it did not speak directly to issues

39 44

such as the meaning of "same wages, working conditions," or the metric of comparison
implied in 8 U.S.C. § 1l01(15)(Q). Thus, the limited inquiry for this Court is whether
USClS’s position is "perrnissible" - that is, a reasonable construction or application of
the Q-l visa statute and its relevant regulations. For the following reasons, I believe the
USClS’s position is, in fact, permissible and as such plaintiffs have no likelihood of
success on the merits.

As discussed earlier,g USCIS denied plaintiffs request for eleven Q-l visas
largely because IIP did not address (much less meet) the statutory and regulatory
requirements that it offer comparable wages and working conditions for its interns. See
USCIS Denial, Defs.’ Opp’n, Ex. 1 at 3. But instead of explaining why USCIS’ legal
conclusion - that Q-1 visa recipients must be paid wages adequate under the regulation -
is not a reasonable interpretation of the statute and regulations, plaintiff, for the most part,
simply regurgitates the contents of its petition, arguing (with only sparse legal analysis)

that the petition should have been granted on the merits.

9 See supra at Section III.

Nonetheless, plaintiff ultimately advances two arguments in support of the
"likelihood of success" prong. First, plaintiff contends that USCIS did not base its denial
of IIP’s Q-l petition "on any evidence, much less substantial evidence." Pl.’s Mot. For
Pl at 7. Second, it argues that if the USCIS had properly considered the record evidence,
it would have concluded that the proposed IIP internships met the regulatory criterion for
comparable wages and working conditions because the work "would be designated as
that of a volunteer by the Department of Labor for which comparable domestic workers
would receive no salary under the DOL interpretation of its own statutes and
regulations."lo Pl.’s Reply at 7. Unfortunately for the plaintiff, neither of these claims is
availing.

As a preliminary matter, plaintiff asserts (on numerous occasions) that the USCIS
bore the burden of "contradict[ing] or contest[ing]" the evidence provided in IIP’s
petition. See, e.g., Pl.’s Mot. F or PI at 6-7; Pl.’s Reply at 2-4. That assertion, however, is
not only unfounded; plaintiff knows better! To wit, in its own brief, plaintiff
acknowledges that the "substantial evidence" test employed for agency review only
requires that the agency’s finding be supported by "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion." Pl.’s Mot. For PI at

‘° Plaintiff also argues that USCIS erred by stating that IIP must pay participants
"adequate" wages. Pl.’s Reply at 4. This argument is a red herring. lt is clear from the
USCIS decision (and from common sense) that the term "adequate" - while not included
in the statute or regulations - merely refers to the petitioner’s ability to offer "the same
wages and working conditions" required by 8 U.S.C. § l101(a)(l5)(Q) and 8 C.F.R. §
214.2(q)(4)(i)(D). That is, that the wages are "adequate" under the statute and
regulations.

10

2 (citing richardson v. Pe»~a/es, 402 U.s. 389, 401 (1971))." More@ver, the APA

confers no burden-shifting obligation on USCIS to specifically refute IIP’s claims; it

merely requires it to consider and weigh the evidence in IIP’s petition. Defs.’ Opp’n at 7 .

Suffice it to say, plaintiff s suggestion that USCIS failed its duty to "contradict or contest
evidence," Pl.’s Mot. For PI at 6, is, at best, disingenuous.

With respect to plaintiffs broad allegation that USCIS failed the substantial-
evidence test, the agency’s explanation of its denial manifestly contradicts plaintiffs
conclusory assertion. See USCIS Denial, Defs.’ Opp’n, Ex. 1 at 3-4 (noting USClS’s
review of the host schools’ applications and agreements and of IIP’s training program
documents, and making multiple references to USCIS review of record evidence
pertaining to the regulatory work component). Indeed, plaintiff offers no credible
evidence suggesting otherwise.

Finally, regarding plaintiffs Department of Labor argument: as 1 have already
noted, Congress delegated authority to the Department of Homeland Security (and thus,
to USCIS) - not the DOL - to regulate intemational cultural exchange programs. See 8
C.F.R. § 214.2(q)(1)(iii). This authority undoubtedly extends to USCIS’ determinations
of whether a nonimmigrant alien is being paid wages "comparable to local domestic

workers." Id. §214.2(q)(4)(i)(D).

“ To that end, plaintiff s brazen mischaracterization of binding case law is most
unfortunate. Compare Pl.’s Reply at 3-4 (citing Butte County v. Hogen, 613 F.3d 190
(D.C. Cir. 2010) (agency’s refusal to consider evidence constitutes arbitrary agency
action under the APA), with Pl.’s Reply at 4 ("lt follows that USCIS cannot reject IIP’s
evidence without contrary evidence of its own calling IIP’s evidence into question.").

11

USClS, both in its interpretation of the statute and in its application of regulations,
construes "same wages," 8 U.S.C. § 1101(15)(Q), to presuppose the payment of some
mg%KnmmwmwfQJvBM.HmmH£mMwpmnmwmmtSwPFsMmlbHHm
6-7. Specifically, plaintiff argues that since DOL classifies volunteers and interns as
workers, IIP can legally pay its interns zero income if that compensation is the "same" as
a similar intern or volunteer would make in the United States. Id.

But IIP’s argument strikes this Court as strained, if not contrived, since plaintiff
not only fails to support its "volunteer" argument with case law or statue, but also ignores
Congress’ pronounced use of the term "wages" and the reasonable implication that
"wages" refers to some non-zero number. ln any event, this Court’s limited scope of
review does not include choosing the best construction of the Q-l visa statute. See
Chevron, US.A., Inc. v. Nat. Res. Def Council, Inc., 467 U.S. 837, 843 (1984) (if"the
court determines Congress has not directly addressed the precise question at issue, the
court does not simply impose its construction on the statute . . . [r]ather . . .the question
for the court is whether the agency’s answer is based on a permissible construction.").
Because USCIS’ construction is a reasonable one, and because plaintiff offers no
persuasive legal explanation to show how USClS’s interpretation of the regulation is not
reasonable, plaintiff is not likely to succeed on its claim that the USCIS’ denial of IIP’s
Q-l visas was contrary to law, arbitrary and capricious, contrary to constitutional right
and privilege, or unsupported by substantial evidence. See Second Am. Comp. 1111 158,

172,181,187.

12

B. Plaintiff Does Not Demonstrate That lt Will Suffer The Necessary
Irreparable Harm.

There is no doubt that plaintiff alleges some type of harm. For example, IIP
claims that as a result of the Q-1 visa denials, neither the eleven nonimmigrant aliens
whose visas were denied, nor the host schools for the Winter 2010-Fall 2011 program,
can participate in the cultural exchange; that IIP cannot find substitute participants or host
schools due to the program’s "deteriorating reputation"; that the IIP’s foreign affiliates
can no longer recruit participants because they cannot provide for the U.S. program; and
that because IIP cannot provide the program, it does not receive the funds that the U.S.
and foreign affiliates typically use to operate. Pl.’s Mot. For Pl at 7-8.

Unfortunately, however, plaintiff does not demonstrate that it will suffer the
irreparable harm necessary absent the injunctive relief it seeks. Specifically, plaintiffs
allegations suffer from two major defects. First, plaintiff does not demonstrate future
harm (which is, of course, the only type of preventable har1n). To show irreparable harm,
IIP must prove that its injury is "certain to occur in the near future," and that this harm
could not be prevented without an injunction. Wisc. Gas Co. v. Fed. Energy Reg.

Cornrn ’n, 758 F.2d 669, 674 (D.C. Cir. 1985). Yet plaintiff plainly asserts that its
"injuries have already occurred." Pl.’s Mot. For Pl at 8; see also id. at 7-8 (listing
examples of harm that has already occurred); Pl.’s Reply at 4-5 (conceding past harm).
At no point does plaintiff offer evidence of imminent harm beyond the past injury it

alleges.

13

Second, IIP does not support its claim of economic harm with any type of
evidence. Although a business facing a loss that "threatens the very existence of the
movant’s business," is usually sufficient to establish irreparable harm, "[i]mplicit in [this]
principle [] is the further requirement that the movant substantiate the claim." Wisc. Gas
Co., 758 F.2d at 674. Yet plaintiff does not offer a single piece of evidence - not a bill,
financial statement, past budget, current budget, or financial projection - to support the
harm it alleges. Indeed, plaintiffs bald assertions that "[t]he economic loss associated
with the irreparable injury threatens the very existence of the IIP-US’ business” and that
"lIP-US will be obligated to cease operations," Pl.’s Mot. For Pl at l, 9, simply do not

12 As such, plaintiff does not meet the burden of

suffice to prove irreparable injury.
showing that "the injury [is] both certain and great . . . actual and not theoretical." Wisc.
Gas Co., 758 F.2d at 674. Plaintiff accordingly fails to demonstrate the second factor for

injunctive relief.

C. Plaintiff Ignores The Negative Effect An Injunction Would Have On The
Most Important "Other Interested Party."

Plaintiff fundamentally misapprehends the concept of "other interested parties,"
contending that "the only individuals who would be considered interested parties are
nonimmigrant aliens . . . who are coming temporarily . . . to the specific areas of the
United States identified in the Petition to be a participant in an intemational cultural

exchange program approved by the Secretary of Homeland Security . . . and who will be

‘2 Similarly unhelpful is plaintiffs snarky assertion that "[z]ero income should be
considered a key economic indicator." Pl.’s Reply at 8.

14

compensated for their services," Pl.’s Mot. For PI at 10, and insisting that an injunction
would not harm those parties.

Yet plaintiff ignores the most important "other interested party" of all: the United
States. Not surprisingly, plaintiff utterly fails to account for how an injunction would
affect the United States government. In particular, plaintiff seemingly disregards how the
injunction it seeks would severely undermine the Congress’ plenary power over the
admission of aliens, see Kleindienst v. Mandel, 408 U.S. 753, 765 (1972) ("Over no
conceivable subject is the legislative power of Congress more complete than it is over the
admission of aliens.") (intemal quotations omitted), and USClS’s authority to make
regulatory determinations about the issuance of Q-l visas. Def.’s Opp’n at 11. The
negative effect on the United States is even more pronounced where, as here, plaintiff
does not ask for a remand, but rather requests this court to substitute its judgment for that
of the appropriate agency. See Pl.’s Mot. For Pl (proposed order); see also Motor Vehicle
Mfgr’s Ass ’n ofU.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) ("a
court is not to substitute its judgment for that of the agency"). Needless to say, plaintiff
does not demonstrate how injunctive relief would not injure other parties. See Pl.’s Reply
at 9 (denying injury to USCIS).

D. Plaintiff Does Not Demonstrate How Injunctive Relief Would Further The
Public Interest.

Finally, plaintiff fails to demonstrate how an injunction would further the public
interest. To the contrary - and as explained above - the injunctive relief plaintiff requests

would, in fact, harm the public interest. Indeed, issuance of an injunction would not only

15

subvert Congress’ power over the admission of aliens into the United States, it would
also contravene Congress’ intent (as evidenced by statute) to require specific wage and
working conditions for recipients of Q-l visas. Def.’s Opp’n at 12.13 Plaintiff offers no
credible argument in favor of the public interest;M as a result, it fails to demonstrate why
a preliminary injunction is warranted.
CONCLUSION
For the reasons set forth above, the plaintiff international Intemships Programs’

Motion For Preliminary injunctive Relief [Dkt. #10] is DENIED.

SO ORDERED.

RICHARD 13 oN
United States District Judge

13 Plaintiff s interpretation of "public interest" is also deeply flawed. F or example,

what President Obama "thinks" about cultural exchange programs, see Pl.’s Mot. For Pi
at 14, or volunteerism, id. at 16-17, and his characterization of those beliefs in public
speeches, has no legal effect. See Am. Fed ’n of Gov ’t E)nps., AFL-CIO v. Freeman, 498
F. Supp. 651, 658 (D.D.C. 1980) (President’s public speech "is an insufficient basis for
the exercise of lawful authority by executive agencies"). To the extent plaintiff suggests
that IIP hirthers the public interest because its program pertains to general topics the
President, Cabinet members, or other public figures mention in public statements, that
argument is to no avail.

"‘ To be sure, plaintiffs recitation of USCIS’ previous findings is neither helpful nor
persuasive. See Pl.’s Mot. For PI at 11-14. Moreover, plaintiff misses the mark by
arguing - in eamest - that "short only of compliance with the claimed salary requirement,
[USCIS] has found the iiP[] cultural exchange program to be fully consistent with the Q-
1 visa program." Id. at 14. This assertion - which almost appears tongue-in-cheek -
disregards the primary point of contention between plaintiff and USCiS, and in no way
advances plaintiffs argument that an injunction would serve the public interest.

16